Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
	Applicant’s amendment filed April 20, 2022 has been received, Claims 1-9 and 11-35 are currently pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

1.	Claims 15 and 31 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claims 15 and 31 fail to further limit the subject matter of the claim upon which it depends. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


2.	Claim(s) 1-9 and 11-35 is/are rejected under 35 U.S.C. 102(b) as being anticipated by Mayer (US 5,720,118).
Regarding Claim 1, Mayer discloses an insole for insertion into footwear (Col.6, lines 40-42), comprising: a base (33 on top of 1/ or 33); and an arch support (1) located on an underside of the base (as seen in Fig.1 & 14), the arch support comprising: a frame (i.e. the perimeter edge of 1 is a frame, inasmuch as has been claimed by Applicant) forming at least a portion of a perimeter of the arch support, and a plurality of ribs (A & B) extending from a first side (i.e. medial side) of the frame underlying a medial side of the insole base to a second side (i.e. lateral side) of the frame underlying a lateral side of the insole base (as seen in Fig.1 & 14), wherein a first set of the ribs (A) is raised relative to a second set of the ribs (B), and wherein the first set of ribs are positioned between and spaced apart from the second set of ribs to form an alternating array of independent leaf spring ribs (Col.18, lines 16-17; A & B operate independently based on their separate heights and applied pressure by a user) from the first and second set of ribs (as seen in Fig.1 & 14).

Regarding Claim 2, Mayer discloses an insole of claim 1, wherein the first set of the ribs (A) contacts the underside of the base (33 on top of 1)(as seen in Fig.14).

Regarding Claim 3, Mayer discloses an insole of claim 1, wherein at least a portion of an upper side of the second set of the ribs (upper surface of B) is lower than at least a portion of the lower side of the first set of ribs (bottom surface of A)(as seen in Fig.1 & 14).

Regarding Claim 4, Mayer discloses an insole of claim 1, wherein a lowest portion of at least one rib of the second set of ribs (bottom surface of B) is located toward a medial side of the insole (as seen in Fig.1).

Regarding Claim 5, Mayer discloses an insole of claim 1, wherein a central longitudinal portion of at least one rib of the second set of ribs (B) is uniform in height (as seen in Fig.1 & 14; i.e. the entire rib is uniform in height).

Regarding Claim 6, Mayer discloses an insole of claim 1, wherein the arch support (1; Col.18, lines 16-17) is formed of a different material than the base (33 on top of 1; Col.6, lines 62-64 and Col.20, lines 38-41 & 52-54).

Regarding Claim 7, Mayer discloses an insole of claim 1, wherein the arch support  (1; Col.18, lines 16-17) is formed of a stiffer material than the base (33 on top of 1; Col.6, lines 62-64 and Col.20, lines 38-41 & 52-54).

Regarding Claim 8, Mayer discloses an insole of claim 1, wherein the plurality of ribs are spaced apart (as seen in Fig.1 & 14, A is spaced from B by a height).

Regarding Claim 9, Mayer discloses an insole of claim 1, wherein the frame and the plurality of ribs are formed of the same material (Col.18, lines 16-17).

Regarding Claim 11, Mayer discloses an insole of claim 1, wherein the base comprises a recess (i.e. area occupied by 1 inside of 33) and the arch support is located in the recess (as seen in Fig.14).

Regarding Claim 12, Mayer discloses an insole of claim 1, wherein the frame (i.e. the perimeter edge of 1 is a frame, inasmuch as has been claimed by Applicant) is flush with a bottom of the base (33) around a perimeter of the frame (as seen in Fig.14).

Regarding Claim 13, Mayer discloses an insole of claim 1, wherein at least one end of at least one rib of the second set of ribs curves downward (See annotated Figure below).

    PNG
    media_image1.png
    263
    571
    media_image1.png
    Greyscale

Regarding Claim 14, Mayer discloses an insole of claim 1, wherein a bottom surface of at least one rib of the second set of ribs (B) contacts a planar surface (i.e. bottom surface of the shoe in which the insole is inserted) when a bottom side of the insole is placed on the planar surface (Col.6, lines 40-42).

112d Regarding Claim 15, Mayer discloses an insole of claim 1, wherein ribs of the first set of the ribs (A) alternate with ribs of the second set of the ribs (B).

Regarding Claim 16, Mayer discloses an insole of claim 1, wherein at least one rib of the second set of ribs (B) has a uniform thickness (i.e. width of B) from a first end (i.e. at the medial edge of the insole) of the at least one rib of the second set of ribs to a second end (i.e. at the lateral edge of the insole) of the at least one rib of the second set of ribs (as seen in Fig.1).

Regarding Claim 17, Mayer discloses an insole of claim 1, wherein at least one rib of the first set of ribs (A) has a uniform thickness (i.e. width of A) from a first end (i.e. at the medial edge of the insole) of the at least one rib of the first set of ribs to a second end (i.e. at the lateral edge of the insole) of the at least one rib of the first set of ribs (as seen in Fig.1).

Regarding Claim 18, Mayer discloses an insole of claim 1, wherein the base (33 on top of 1) is formed of a foam or a gel (Col.6, lines 62-64 and Col.20, lines 38-41 & 52-54).

Regarding Claim 19, Mayer discloses an insole of claim 1, wherein the insole comprises a heel portion (as seen in Fig.1).

Regarding Claim 20, Mayer discloses an insole of claim 1, wherein the insole comprises a forefoot portion (as seen in Fig.1).

Regarding Claim 21, Mayer discloses an arch support for insertion into footwear (Col.6, lines 40-42), the arch support (1) comprising: a frame (i.e. the perimeter edge of 1 is a frame, inasmuch as has been claimed by Applicant) forming at least a portion of a perimeter of the arch support; and a plurality of ribs (A & B) extending from a first side (i.e. medial side) of the frame to a second side (i.e. lateral side) of the frame (as seen in Fig.1), wherein a first set of the ribs (A) is raised relative to a second set of the ribs (B), and wherein the first set of ribs are positioned between and spaced apart from the second set of ribs to form an alternating array of independent leaf spring ribs (Col.18, lines 16-17; A & B operate independently based on their separate heights and applied pressure by a user) from the first and second set of ribs (as seen in Fig.1 & 14).

Regarding Claim 22, Mayer discloses an arch support of claim 21, wherein the first set of the ribs (A) is configured for facing toward an underside of an arch of a wearer (as seen in Fig.1 & 14).

Regarding Claim 23, Mayer discloses an arch support of claim 21, wherein at least a portion of an upper side of the second set of the ribs (upper surface of B) is lower than at least a portion of the lower side of the first set of ribs (bottom surface of A)(as seen in Fig.1 & 14).

Regarding Claim 24, Mayer discloses an arch support of claim 21, wherein a lowest portion of at least one rib of the second set of ribs (bottom surface of B) is located toward a medial side of the arch support (as seen in Fig.1).

Regarding Claim 25, Mayer discloses an arch support of claim 21, wherein a central longitudinal portion of at least one rib of the second set of ribs (B) is uniform in height (as seen in Fig.1 & 14; i.e. the entire rib is uniform in height).

Regarding Claim 26, Mayer discloses an arch support of claim 21, wherein the plurality of ribs are spaced apart (as seen in Fig.1 & 14, A is spaced from B by a height).

Regarding Claim 27, Mayer discloses an arch support of claim 21, wherein the frame and the plurality of ribs are formed of the same material (Col.18, lines 16-17).

Regarding Claim 28, Mayer discloses an arch support of claim 21, wherein the plurality of ribs (A & B) extend from a lateral side to a medial side of the arch support (1)(as seen in Fig.1).

Regarding Claim 29, Mayer discloses an arch support of claim 21, wherein at least one end of at least one rib of the second set of ribs curves downward (See annotated Figure above with Claim 13).

Regarding Claim 30, Mayer discloses an arch support of claim 21, wherein a bottom surface of at least one rib of the second set of ribs (B) contacts a planar surface (i.e. bottom surface of the shoe in which the insole is inserted) when a bottom side of the arch support is placed on the planar surface (Col.6, lines 40-42).

Regarding Claim 31, Mayer discloses an arch support of claim 21, wherein ribs of the first set of the ribs (A) alternate with ribs of the second set of the ribs (B)(as seen in Fig.1).

Regarding Claim 32, Mayer discloses an arch support of claim 21, wherein at least one rib of the second set of ribs (B) has a uniform thickness (i.e. width of B) from a first end (i.e. at the medial edge of the insole) of the at least one rib of the second set of ribs to a second end (i.e. at the lateral edge of the insole) of the at least one rib of the second set of ribs (as seen in Fig.1).

Regarding Claim 33, Mayer discloses an arch support of claim 21, wherein at least one rib of the first set of ribs (A) has a uniform thickness (i.e. width of A) from a first end (i.e. at the medial edge of the insole) of the at least one rib of the first set of ribs to a second end (i.e. at the lateral edge of the insole) of the at least one rib of the first set of ribs (as seen in Fig.1).

Regarding Claim 34, Mayer discloses an arch support of claim 21, wherein the arch support (1) is configured for inclusion in an insole (Col.6, lines 40-42).

Regarding Claim 35, Mayer discloses an insole of claim 34, wherein at least a portion (33; Col.6, lines 62-64 and Col.20, lines 38-41 & 52-54) of the insole is made from a different material than the arch support (1; Col.18, lines 16-17).


Response to Arguments
In view of Applicant's amendment, the search has been updated, and new prior art has been identified and applied. Applicant's arguments have been considered but are moot in view of the new ground(s) of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEGAN E LYNCH whose telephone number is (571)272-3267. The examiner can normally be reached Monday to Friday, 8:00am-4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MEGAN E LYNCH/Primary Examiner, Art Unit 3732